 



Exhibit 10.8
THE HAMILTON BEACH BRANDS, INC.
EXCESS RETIREMENT PLAN
(Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



HAMILTON BEACH BRANDS, INC.
EXCESS RETIREMENT PLAN
          Hamilton Beach Brands, Inc. (the “Company”) does hereby adopt the
Hamilton Beach Brands, Inc. Excess Retirement Plan to read as follows:
ARTICLE I
PREFACE
          SECTION 1.1 Effective Date. The effective date of this Plan is
January 1, 2008.
          SECTION 1.2 Purpose of the Plan. The purpose of this Plan is to
provide for certain Employees the benefits they would have received under the
Savings Plan but for (i) the limitations imposed under Sections 401(a)(17) and
415 of the Code or (ii) the limitations on Profit Sharing Contributions that
apply to Highly Compensated Employees.
          SECTION 1.3 Governing Law. This Plan shall be regulated, construed and
administered under the laws of the Commonwealth of Virginia, except when
preempted by federal law.
          SECTION 1.4 Gender and Number. For purposes of interpreting the
provisions of this Plan, the masculine gender shall be deemed to include the
feminine, the feminine gender shall be deemed to include the masculine, and the
singular shall include the plural unless otherwise clearly required by the
context.
          SECTION 1.5 Code Section 409A. The Plan is intended to be exempt from
the requirements of Section 409A of the Code and applicable Treasury Regulations
issued thereunder and shall be interpreted and administered in a manner to give
effect to such intent. Notwithstanding the foregoing, the Company does not
guarantee to Participants or Beneficiaries any particular tax result with
respect to any amounts deferred or any payments provided hereunder, including
tax treatment under Code Section 409A.
ARTICLE II
DEFINITIONS
          Except as otherwise provided in this Plan, terms defined in the
Savings Plan as it may be amended from time to time shall have the same meanings
when used herein, unless a different meaning is clearly required by the context
of this Plan. In addition, the following words and phrases shall have the
following respective meanings for purposes of this Plan.
          SECTION 2.1 Account shall mean the record maintained by the Company in
accordance with Section 3.3 as the sum of the Participant’s Excess Retirement
Benefits hereunder.
          SECTION 2.2 Beneficiary shall mean the person or persons designated by
the Participant as his Beneficiary under this Plan, in accordance with the
provisions of Article VII hereof.

 



--------------------------------------------------------------------------------



 



          SECTION 2.3 Company shall mean Hamilton Beach Brands, Inc.
          SECTION 2.4 Compensation. The term “Compensation” shall have the same
meaning as under the Savings Plan, except that Compensation shall be deemed to
include amounts in excess of the limitation imposed by Code Section 401(a)(17).
          SECTION 2.5 Compensation Committee shall mean the Compensation
Committee of the Board of Directors of the Company or an authorized
sub-committee thereof.
          SECTION 2.6 Employer Added Employee shall mean a participant in the
Savings Plan who is eligible for Retirement Contributions.
          SECTION 2.7 Excess Retirement Benefit or Benefit shall mean an Excess
Profit Sharing Benefit or an Excess Employer Added Benefit (as described in
Article III) which is payable to or with respect to a Participant under this
Plan.
          SECTION 2.8 Fixed Income Fund shall mean the Vanguard Retirement
Savings Trust IV under the Savings Plan or any equivalent fixed income fund
thereunder which is designated by the NACCO Industries, Inc. Retirement Funds
Investment Committee as the successor to such fund
          SECTION 2.9 Participant.
          (a) For purposes of Section 3.1 of the Plan, the term “Participant”
shall mean a Profit Sharing Employee whose Post-1996 Profit Sharing
Contributions for a Plan Year are limited by (i) the application of
Section 401(a)(17) or 415 of the Code or (ii) are reduced as a result of the
limits that apply to Highly Compensated Employees under the terms of the Savings
Plan.
          (b) For purposes of Section 3.2 of the Plan, the term “Participant”
shall mean an Employer Added Employee whose Retirement Contributions for a Plan
Year are limited by the application of Section 401(a)(17) or 415 of the Code.
          SECTION 2.10 Plan shall mean the Hamilton Beach Brands, Inc. Excess
Retirement Plan as herein set forth or as duly amended.
          SECTION 2.11 Plan Administrator shall mean the Administrative
Committee appointed under the Savings Plan.
          SECTION 2.12 Plan Year shall mean the calendar year.
          SECTION 2.13 Profit Sharing Employee shall mean a participant in the
Savings Plan who is eligible for Post-1996 Profit Sharing Contributions.
          SECTION 2.14 Savings Plan shall mean the Hamilton Beach Brands, Inc.
Employees’ Retirement Savings Plan (401(k)), as the same may be amended from
time to time, or any successor thereto.

 



--------------------------------------------------------------------------------



 



          SECTION 2.15 Valuation Date shall mean the last business day of each
calendar month and any other date chosen by the Plan Administrator.
ARTICLE III
EXCESS RETIREMENT BENEFITS
          SECTION 3.1 Excess Profit Sharing Benefits. Effective for Plan Years
commencing on or after January 1, 2008, the Company shall credit to a
Sub-Account (the “Excess Profit Sharing Sub-Account”) established for each
Participant who is a Profit Sharing Employee, an amount equal to the excess, if
any, of (a) the amount of the Company’s Post-1996 Profit Sharing Contribution
that would have been made to the profit sharing portion of the Savings Plan on
behalf of the Participant if such Plan did not contain (i) the limitations
imposed under Sections 401(a)(17) and 415 of the Code and (ii) the limitations
applicable to Highly Compensated Employees, over (b) the amount of the Company’s
Post-1996 Profit Sharing Contribution that is actually made to the Savings Plan
on behalf of the Participant for such Plan Year (the “Excess Profit Sharing
Benefits”).
          SECTION 3.2 Employer Added Benefits. For Plan Years commencing on or
after January 1, 2008, the Company shall credit to a Sub-Account (the “Excess
Employer Added Sub-Account”) established for each Participant who is an Employer
Added Employee, an amount equal to the excess, if any, of (i) the amount of the
Company’s Retirement Contributions that would have been made to the profit
sharing portion of the Savings Plan on behalf of the Participant if such Plan
did not contain the limitations imposed under Sections 401(a)(17) and 415 of the
Code, over (ii) the amount of the Company’s Retirement Contribution that is
actually made to the Savings Plan on behalf of the Participant for such Plan
Year (the “Excess Employer Added Benefits”).
          SECTION 3.3 Participant’s Account. The Company shall establish and
maintain on its books an Account for each Participant which shall contain the
following entries:
          (a) Credits to an Excess Profit Sharing Sub-Account for the Excess
Profit Sharing Benefits described in Section 3.1, which shall be credited to the
Sub-Account at the time the Profit Sharing Contributions are otherwise credited
to Participants’ Accounts under the Savings Plan;
          (b) Credits to an Excess Employer Added Sub-Account for the Excess
Employer Added Benefits described in Section 3.2, which shall be credited to the
Sub-Account when an Employer Added Employee is prevented from receiving
Retirement Contributions under the Savings Plan;
          (c) Credits to all such Sub-Accounts for the interest and the uplift
described in Article IV; and
          (d) Debits for any distributions made from such Sub-Accounts.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
INTEREST AND UPLIFT
          SECTION 4.1 Amount of Interest. Subject to Section 4.3, at the end of
each calendar month, the Excess Employer Added Sub-Account of each Participant
shall be credited with an amount determined by multiplying such Participant’s
average Sub-Account balance during such month by the blended rate earned during
such month by the Fixed Income Fund. Notwithstanding the foregoing, such
interest credits shall cease as of the last day of the month prior to the date
of the payment of such Sub-Account
          SECTION 4.2 Uplift. In addition to the interest described in
Section 4.1, the balance in each Participant’s Sub-Accounts as of the last day
of the month prior to the payment date (including any interest credits for such
month) shall be increased by an additional 15%.
          SECTION 4.3 Changes/Limitations.
          (a) At any time, the Company (with the approval or ratification of the
Compensation Committee may change or suspend (i) the interest rate credited to
Sub-Accounts hereunder and/or (ii) the amount of the uplift credited to
Sub-Accounts hereunder.
          (b) Notwithstanding any provision of the Plan to the contrary, in no
event will interest on Accounts for a Plan Year under Section 4.1 be credited at
a rate which exceeds 14%.
ARTICLE V
VESTING
          SECTION 5.1 Vesting. A Participant shall always be 100% vested in all
amounts credited to his Account hereunder.
ARTICLE VI
DISTRIBUTION OF BENEFITS
          SECTION 6.1 Time and Form of Payment. All amounts credited to a
Participant’s Sub-Accounts for each Plan Year (including the Excess Profit
Sharing Benefits, the interest and the uplift for such Plan Year that are
credited after the end of such Plan Year) shall automatically be paid to the
Participant (or his Beneficiary in the event of his death) in the form of a
single lump sum payment on March 15th of the immediately following such Plan
Year.
ARTICLE VII
BENEFICIARY DESIGNATIONS
          SECTION 7.1 Beneficiary Designations. A designation of a Beneficiary
hereunder may be made only by an instrument (in form acceptable to the Plan
Administrator) signed by the Participant and filed with the Plan Administrator
prior to the Participant’s death. A Participant must designate a single
Beneficiary (or set of Beneficiaries) for all collective Sub-Accounts hereunder.
In the absence of such a designation and at any other time when there is no
existing Beneficiary designated hereunder, the Beneficiary of a Participant for
his Account shall be his Beneficiary under the Savings Plan. A person designated
by a Participant as his Beneficiary who

 



--------------------------------------------------------------------------------



 



or which ceases to exist shall not be entitled to any part of any payment
thereafter to be made to the Participant’s Beneficiary unless the Participant’s
designation specifically provided to the contrary. If two or more persons
designated as a Participant’s Beneficiary are in existence with respect to a
single Excess Retirement Benefit the amount of any payment to the Beneficiary
under this Plan shall be divided equally among such persons unless the
Participant’s designation specifically provides for a different allocation.
          SECTION 7.2 Change in Beneficiary. A Participant may, at any time and
from time to time, change a Beneficiary designation hereunder without the
consent of any existing Beneficiary or any other person. Any change in
Beneficiary shall be made by giving written notice thereof to the Plan
Administrator and any change shall be effective only if received by the Plan
Administrator prior to the death of the Participant.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.1 Liability of Company. Nothing in this Plan shall
constitute the creation of a trust or other fiduciary relationship between the
Company and any Participant, Beneficiary or any other person.
          SECTION 8.2 Limitation on Rights of Participants and Beneficiaries —
No Lien. The Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of the Company. The Company shall have
no obligation to purchase any assets that do not remain subject to the claims of
the creditors of the Company for use in connection with the Plan. No Participant
or Beneficiary or any other person shall have any preferred claim on, or any
beneficial ownership interest in, any assets of the Company prior to the time
that such assets are paid to the Participant or Beneficiary as provided herein.
Each Participant and Beneficiary shall have the status of a general unsecured
creditor of the Company.
          SECTION 8.3 No Guarantee of Employment. Nothing in this Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of the Company solely at the will of the Company
subject to discharge at any time, with or without cause.
          SECTION 8.4 Payment to Guardian. If a Benefit payable hereunder is
payable to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such Benefit.
          SECTION 8.5 Assignment. No right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary. Notwithstanding the foregoing,

 



--------------------------------------------------------------------------------



 



the Plan Administrator shall honor a judgment, order or decree from a state
domestic relations court which requires the payment of part or all or a
Participant’s or Beneficiary’s interest under this Plan to an “alternate payee”
as defined in Code Section 414(p).
          SECTION 8.6 Severability. If any provision of this Plan or the
application thereof to any circumstance(s) or person(s) is held to be invalid by
a court of competent jurisdiction, the remainder of the Plan and the application
of such provision to other circumstances or persons shall not be affected
thereby.
          SECTION 8.7 Effect on other Benefits. Benefits payable to or with
respect to a Participant under the Savings Plan or any other Company-sponsored
(qualified or nonqualified) plan, if any, are in addition to those provided
under this Plan.
          SECTION 8.8 Liability for Payment/Expenses. The Company shall be
liable for the payment of the Excess Benefits that are payable hereunder to the
Participants. Expenses of administering the Plan shall be paid by the Company.
ARTICLE IX
ADMINISTRATION OF PLAN
          SECTION 9.1 Administration. (a) In general. The Plan shall be
administered by the Plan Administrator. The Plan Administrator shall have
discretion to interpret where necessary all provisions of the Plan (including,
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants, or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Plan
Administrator is hereby granted the authority (i) to determine whether a
particular Employee is a Participant, and (ii) to determine if a person is
entitled to Excess Retirement Benefits hereunder and, if so, the amount of such
Benefits. The Plan Administrator’s determination of the rights of any person
hereunder shall be final and binding on all persons, subject only to the
provisions of Sections 9.3 and 9.4 hereof.
          (b) Delegation of Duties. The Plan Administrator may delegate any of
its administrative duties, including, without limitation, duties with respect to
the processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators.
          SECTION 9.2 Regulations. The Plan Administrator shall promulgate any
rules and regulations it deems necessary in order to carry out the purposes of
the Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan. The rules, regulations and interpretations made by the Plan Administrator
shall, subject only to the provisions of Sections 9.3 and 9.4 hereof, be final
and binding on all persons.
          SECTION 9.3 Claims Procedures. The Plan Administrator shall determine
the rights of any person to any Excess Retirement Benefits hereunder. Any person
who believes that

 



--------------------------------------------------------------------------------



 



he has not received the Excess Retirement Benefits to which he is entitled under
the Plan must file a claim in writing with the Plan Administrator. The Plan
Administrator shall, no later than 90 days after the receipt of a claim (plus an
additional period of 90 days if required for processing, provided that notice of
the extension of time is given to the claimant within the first 90 day period),
either allow or deny the claim in writing.
          A written denial of a claim by the Plan Administrator, wholly or
partially, shall be written in a manner calculated to be understood by the
claimant and shall include:

  (a)   the specific reasons for the denial;     (b)   specific reference to
pertinent Plan provisions on which the denial is based;     (c)   a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   an explanation of the claim review procedure and the time limits
applicable thereto (including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review).

          A claimant whose claim is denied (or his duly authorized
representative) may within 60 days after receipt of denial of a claim file with
the Plan Administrator a written request for a review of such claim. If the
claimant does not file a request for review of his claim within such 60-day
period, the claimant shall be deemed to have acquiesced in the original decision
of the Plan Administrator on his claim. If such an appeal is so filed within
such 60 day period, the Compensation Committee shall conduct a full and fair
review of such claim. During such review, the claimant shall be given the
opportunity to review documents that are pertinent to his claim and to submit
issues and comments in writing. For this purpose, the Compensation Committee
shall have the same power to interpret the Plan and make findings of fact
thereunder as is given to the Plan Administrator under Section 9.1(a) above.
          The Compensation Committee shall mail or deliver to the claimant a
written decision on the matter based on the facts and the pertinent provisions
of the Plan within 60 days after the receipt of the request for review (unless
special circumstances require an extension of up to 60 additional days, in which
case written notice of such extension shall be given to the claimant prior to
the commencement of such extension). Such decision shall be written in a manner
calculated to be understood by the claimant, shall state the specific reasons
for the decision and the specific Plan provisions on which the decision was
based and shall, to the extent permitted by law, be final and binding on all
interested persons. In addition, the notice of adverse determination shall also
include statements that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records and
other information relevant to the claimant’s claim for benefits and a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA.

 



--------------------------------------------------------------------------------



 



          SECTION 9.4 Revocability of Action/Recovery. Any action taken by the
Plan Administrator, the Company or the Compensation Committee with respect to
the rights or benefits under the Plan of any person shall be revocable as to
payments not yet made to such person, and acceptance of any Excess Retirement
Benefits under the Plan constitutes acceptance of and agreement to the Plan
Administrator’s, the Company’s or the Compensation Committee’s making any
appropriate adjustments in future payments to such person (or to recover from
such person) any excess payment or underpayment previously made to him.
          SECTION 9.5 Amendment. The Company (with the approval or ratification
of the Compensation) may at any time amend any or all of the provisions of this
Plan, except that, without the prior written consent of the affected
Participant, no such amendment may (i) reduce the amount of any Participant’s
Excess Retirement Benefit as of the date of such amendment or (ii) change the
payment provisions of Article VI except for changes that accelerate the payment
of Benefits hereunder or that are deemed necessary or desirable in order to
bring such provisions into compliance with the exceptions to Code Section 409A.
Any amendment shall be in the form of a written instrument executed by an
officer of the Company on the order of the Compensation Committee. Subject to
the foregoing provisions of this Section, such amendment shall become effective
as of the date specified in such instrument or, if no such date is specified, on
the date of its execution.
          SECTION 9.6 Termination. The Company (with the approval or
ratification of the Compensation Committee), in its sole discretion, may
terminate this Plan at any time and for any reason whatsoever, except that,
without the prior written consent of the affected Participant, no such
termination may (ii) reduce the amount of any Participant’s Excess Retirement
Benefit as of the date of such termination or (ii) change the payment provisions
of Article VI except for changes that accelerate the payment of Benefits
hereunder. Any such termination shall be expressed in the form of a written
instrument executed by an officer of the Company on the order of the
Compensation Committee. Subject to the foregoing provisions of this Section,
such termination shall become effective as of the date specified in such
instrument or, if no such date is specified, on the date of its execution.
Written notice of any termination shall be given to the Participants at a time
determined by the Plan Administrator. In the event of such termination, the
Company may require the immediate payment of all Excess Retirement Benefits
accrued hereunder in the form of a single lump sum payment.
          Executed, this 14th day of December, 2007.

            HAMILTON BEACH BRANDS, INC.
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

 